          Case 1:19-cv-40046-ADB Document 7 Filed 10/25/19 Page 1 of 2



Perez Gardini, LLC
296 Newton Street
Waltham, MA 02153
Ludovino Gardini, Esq. [568563]
Ph: 855-337-8440

Attorney for Plaintiff
Joao Neto


William R. Moorman, Jr. [548593]
Partridge Snow & Hahn LLP
30 Federal Street
Boston, MA 02110
Ph: 617-292-7900

Attorney for Defendants
Tomasso Trattoria, Inc.
Thomas Francis Prince



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


____________________________________
                                    )
JOAO NETO,                          )
                                    )
      Plaintiff,                    )
                                    )                Case No. 1:19-CV-40046-ADB
v.                                  )
                                    )
THOMAS FRANCIS PRINCE; and          )
TOMASSO TRATTORIA, INC              )
                                    )
                                    )
      Defendants.                   )
                                    )
____________________________________)

               JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       The parties to this action, acting through counsel, and pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(ii) hereby stipulate, in consideration of a negotiated settlement executed by
             Case 1:19-cv-40046-ADB Document 7 Filed 10/25/19 Page 2 of 2



them, to the Dismissal With Prejudice of this action, including all claims and counterclaims stated

herein, if any, against all parties, with each party to bear its own attorney’s fees and costs.




Dated: October 25, 2019                                Dated: October 25, 2019

Respectfully submitted,                                Respectfully submitted,

JOAO NETO,                                             TOMASSO TRATTORIA, INC.,
By his attorney,                                       THOMAS FRANCIS PRINCE,
                                                       By their attorney,


/s/ Ludovino Gardini                                   /s/ William R. Moorman, Jr.
Ludovino Gardini                                       William R. Moorman, Jr.
BBO #568563                                            BBO #548593
Perez Gardini, LLC                                     Partridge Snow & Hahn, LLP
296 Newton Street                                      30 Federal Street
Waltham, MA 02153                                      Boston, MA 02110
(855) 337-8440                                         617-292-7900
Fax: (866) 520-1233                                    wmoorman@psh.com
ludo@gardinilaw.com




                                 CERTIFICATE OF SERVICE

       I, William R. Moorman, Jr., Esq., hereby certify that on this 25th day of October 2019, I
served a true copy of the foregoing document upon the following participants electronically via
the CM/ECF System:

Ludovino Gardini, Esq.
Perez Gardini Law, LLC
296 Newton Street
Waltham, MA 02153
ludo@gardinilaw.com

                                                       /s/ William R. Moorman, Jr.
                                                       William R. Moorman, Jr., Esq.

3665939.1/16312-3
